EXHIBIT 10.40

Employment Agreement

This Employment Agreement (the “Agreement”) is entered into and is effective as
of August 6, 2013 (the “Effective Date”) in McLean, Virginia, by and between
Alion Science and Technology Corporation, a Delaware corporation with its
principal place of business at 1750 Tysons Boulevard, Suite 1300, McLean,
Virginia 22102 (the “Company”) and Thomas E. McCabe, an individual (the
“Executive”).

WHEREAS, the Company and Executive previously entered into a Change in Control
Severance Agreement dated as of January 18, 2012 and an Employee Agreement dated
as of March 1, 2010 (the “Prior Agreements”); and

WHEREAS, the Company and the Executive desire to replace the Prior Agreements in
their entirety with this Agreement; and

WHEREAS, the Company and the Executive wish to set forth their agreement
regarding Executive’s employment with the Company;

NOW, THEREFORE, in exchange for full and adequate consideration, the receipt and
sufficiency of which is hereby acknowledged, it is hereby agreed as follows:

Article 1. Employment and Duties.

Upon the terms and subject to the conditions contained herein, the Company
hereby employs the Executive as Senior Vice President, General Counsel and
Secretary. The Executive shall have all of the powers, duties and
responsibilities customary to his position as are reasonably necessary to the
operations of the Company and as may be assigned to him from time to time by the
CEO or Board of Directors (the “Board”). The Executive shall further be
responsible for supervising and directing other officers and employees of the
Company as determined by the CEO. The Executive’s employment is at-will and for
an indefinite period. The Executive or the Company may terminate the Executive’s
employment at any time, subject to the terms and provisions of this Agreement.

Article 2. Compensation and Benefits.

The Company shall continue to pay the Executive a Base Salary of not less than
Three Hundred Ten Thousand Five Hundred Dollars ($310,500) per year, subject to
adjustments in the discretion of the Company. The Company shall further provide
to the Executive all benefits to which other executives of the Company are
entitled, as commensurate with the Executive’s position, subject to the
eligibility requirements and other provisions of such benefits and other
perquisites as determined from time to time by the CEO or the Board. Such
benefits and perquisites may include bonus, long term incentives, group term
life insurance, comprehensive health and major medical insurance, dental and
life insurance, disability, automobile allowance and club memberships. The
Executive’s participation in any such benefit plans and perquisites shall be
subject to the applicable terms, conditions and eligibility requirements
thereof, as they may be amended by the Company from time to time. All such
compensation and benefits shall be subject to all appropriate federal and state
withholding taxes and payable in accordance with the normal payroll practices of
the Company.



--------------------------------------------------------------------------------

Article 3. Employment Termination and Severance

3.1. (a) Without Cause. During the employment period, other than during a
Potential Change in Control Protection Period or within the period ending
twenty-four (24) calendar months immediately following a Change in Control as
specified in Article 5 below, the Company may terminate the Executive’s
employment for reasons other than Cause, by notifying the Executive in writing
of the Company’s intent to terminate with the effective date of termination
specified by the Company in the written notice. Upon the effective date of
termination under this Article 3.1(a), if the Executive timely signs a General
Release and does not revoke or violate such General Release, the Company shall
be obligated to pay to the Executive (subject to all appropriate federal and
state withholding taxes):

(i) A cash amount equal to the Executive’s Base Salary at the rate in effect
immediately prior to the termination;

(ii) A cash amount equal to the Executive’s actual bonus for the last complete
fiscal year prior to the effective date of termination, if any;

(iii) Base Salary and all other benefits due the Executive through the effective
date of termination;

(iv) The unpaid bonus, if any, with respect to the last complete fiscal year
preceding the effective date of termination (such bonus, if any, to be
determined in the manner it would have been determined and payable at the time
it would have been payable hereunder had there been no termination of the
employment period);

(v) To the extent that the Executive is eligible for and elects to receive
medical and/or dental benefits pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) for himself and/or any qualifying
beneficiaries, the Company shall pay on the Executive’s behalf, or reimburse the
Executive for, the amount of the applicable COBRA premium that exceeds the
amount of premium from time to time payable by the Executive for the same level
of coverage immediately prior to the effective date of termination. Any such
COBRA premium payment by the Company that constitutes taxable income to the
Executive shall be grossed up by the Company, assuming an applicable income tax
rate of forty percent (40%). Payments under this paragraph shall be made monthly
and shall cease at the earlier of (i) the end of the first month in which the
Executive (or qualified beneficiary) is no longer eligible for COBRA for any
reason (except to the extent that COBRA coverage continues for any qualified
beneficiary), or (ii) eighteen (18) months after the Executive’s date of
termination. The Executive shall notify the Company as soon as practicable after
he ceases to be eligible for COBRA coverage due to coverage under the group
health plan of another employer; and

 

2



--------------------------------------------------------------------------------

(vi) All other rights and benefits that the Executive has vested in prior to or
as a result of his termination of employment pursuant to other plans and
programs of the Company.

(b) Death or Disability. If the Executive’s employment is terminated by reason
of death or Disability (as defined as in the Company’s long-term disability
plan), the Company shall be obligated to pay the Executive or, if applicable,
the Executive’s estate: The amounts and benefits described in Article 3.1(a)
(iii), (iv), (v) and (vi), and an additional lump-sum cash payment equal to the
Executive’s Base Salary for a period of six (6) months; provided, however, that
such lump sum payment shall be offset by any payments under the Company’s
short-term disability policy or under any long-term disability plan or insurance
program maintained by the Company.

(c) Voluntary Termination. The Executive may terminate this Agreement at any
time by giving the Company written notice of intent to terminate. The Executive
will receive the amounts and benefits described in Article 3.1(a) (iii),
(iv) and (vi), but shall not be paid any bonus with respect to the fiscal year
in which voluntary termination occurs.

3.2. General Release. As a condition precedent to receiving any of the payments
and benefits set forth in Article 3.1(a)(i), (ii), (iv) or (v) above (the
“Severance Benefits”), the Executive (or his estate as the case may be) agrees
to execute and return to the Company, and not revoke or attempt to revoke, a
general release (a “General Release”) in a form acceptable to the Company, which
the Company shall provide to the Executive within five (5) business days
following his termination from employment. The Employee shall sign and return
the General Release within the reasonable time period designated by the Company,
which shall not be less than twenty-one (21) days nor more than forty-five
(45) days. The General Release shall (i) release the Company and its affiliates,
directors, officers, employees and agents from any and all claims that the
Executive may have in connection with his employment or termination thereof, to
the extent permitted by applicable laws, and (ii) except in the case of the
Executive’s death, require the Executive to affirmatively agree not to violate
the provisions of Article 4. Any Severance Benefits that would otherwise be
provided during the period for review and revocation of the General Release (the
“Revocation Period”) will be provided within five (5) business days after the
Revocation Period ends, but if such period crosses calendar years, such
Severance Benefits shall be provided in the later calendar year. 

3.3. Termination for Cause. The Company may terminate Executive’s employment at
any time for Cause. “Cause” for termination means:

(a) The Executive’s conviction of, entry of a plea of guilty or nolo contendere
or no contest to a charge of, or admission of a felony or a crime involving
moral turpitude; or

(b) The Executive’s commission of an act constituting fraud, deceit, or material
misrepresentation with respect to the Company; or

(c) The Executive’s commission of any negligent or willful act or omission that
causes material damage (by reason, without limitation, of financial exposure or
loss, damage to reputation or goodwill, or exposure to civil or criminal
penalties or to other prosecutorial action by any governmental authority) to the
Company or any parent or subsidiary corporation thereof; or

 

3



--------------------------------------------------------------------------------

(d) The Executive’s willful or material violation of any provision of the
Company’s Code of Ethics, Conduct and Responsibility; or

(e) Willful and material misstatement knowingly made or caused to be made by the
Executive in any filing with the Securities and Exchange Commission or other
governmental authority; or

(f) The Executive’s willful or material violation of any of the covenants
contained in Article 4, as applicable.

For purposes of this Article 3.3, no act or omission by the Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company. Any act or failure to act based upon and consistent
with: (i) authority given pursuant to a resolution duly adopted by the Board; or
(ii) written advice of counsel for the Company with written notice given by such
counsel to the Board prior to such act or failure to act, shall be conclusively
presumed to be done or omitted to be done by the Executive in good faith and in
the best interests of the Company.

The effective date of Executive’s termination shall be the date specified by the
Company in written notice of termination to the Executive. If this Agreement is
terminated by the Company for Cause, the Company shall be obligated to pay or
provide (A) the Executive’s Base Salary through the effective date of
termination, and (B) any other rights and benefits that the Executive has vested
in prior to or as a result of his termination of employment under the express
terms of an employee benefit plan of the Company, except to the extent that such
rights or benefits may be forfeited upon termination for Cause; and the
Executive shall immediately thereafter forfeit all other rights and benefits
under this Agreement or as a current or former employee of the Company.

3.4. Severance Payment Schedule. Severance Benefits payable in the form of cash
to the Executive or the Executive’s estate, pursuant to termination events
described in this Article 3, shall be paid in two (2) semi-annual installments,
as follows: (a) fifty percent (50%) of the total of the amounts set forth in
Articles 3.1(a)(i) and (ii) (the foregoing amounts are hereinafter referred to
as a “Severance Installment Payment”), and all amounts set forth in Article
3.1(a)(iii) and (iv), shall be paid within five (5) business days after the
expiration of the Revocation Period (the “First Installment”); and (b) the
remaining Severance Installment Payment shall be paid on the six (6) month
anniversary of the Executive’s termination date . The Company’s obligation to
pay Severance Benefits due to the Executive pursuant to this Article 3, to the
extent not already paid, shall cease immediately, and such payments will be
forfeited, in the event of Executive’s willful or material violation of any of
the covenants contained in Article 3 or 4, as applicable.

3.5. Section 409A Compliance. The parties intend and agree that any payments
contemplated by this Agreement constituting “deferred compensation” for purposes
of Internal Revenue Code (“Code”) Section 409A shall comply with the
requirements of such section.

 

4



--------------------------------------------------------------------------------

(a) No deferred compensation payable hereunder shall be subject to acceleration
or to any change in the specified time or method of payment, except as otherwise
provided under this Agreement and consistent with Code Section 409A. In no event
shall the Company have any liability or obligation with respect to taxes for
which Executive may become liable as a result of the application of Code
Section 409A.

(b) Whether the Executive has incurred a termination of employment for purposes
of receiving any deferred compensation payment will be determined in accordance
with Code Section 409A and Treasury Regulation Section 1.409A-1(h) (or any
successor provisions).

(c) Payments in respect of the Executive’s termination of employment under
Article 3 or Article 5 are designated as separate payments for Code Section 409A
purposes.

(d) To the extent that this Agreement provides for the reimbursement of expenses
incurred by the Executive, such reimbursement shall not be made later than the
last day of the calendar year following the year in which the expense was
incurred. The amount of expenses eligible for reimbursement or in-kind benefits
provided to the Executive in any taxable year of the Executive shall not affect
the amount of expenses to be reimbursed or in-kind benefits to be provided in
any other year.

Article 4. Noncompetition, Confidentiality, Nonsolicitation, and Ownership

4.1. Noncompetition; Nonsolicitation of Consultants, Clients, Customers, etc.
The Executive acknowledges and agrees that by virtue of his employment with the
Company, he has or will have access to valuable proprietary information not
known to the public that the Company possesses, including but not limited to,
methods of operation, business strategies and plans, financial information,
marketing materials, ideas, trade secrets, customer contacts and other customer
information (“Proprietary Information”). The Executive further acknowledges and
agrees that the Company has legitimate business interests in assuring that his
unique knowledge of the Company, including but not limited to that knowledge
regarding and relating to the foregoing information, is not disclosed or
converted to the use of entities or individuals in competition with the Company.
The Executive therefore agrees that during the employment period and for a
period of one (1) year after the date of termination of the Executive’s
employment by the Company without Cause as set forth in Article 3.1(a) above, he
will not, directly or indirectly, compete with the Company or its subsidiaries
or affiliates by providing services or by being an officer, director, employee,
consultant, agent, advisor, shareholder or owner to or of any other person,
partnership, association, corporation, or other entity that is a “Competing
Business,” except that he may have an ownership interest of up to two percent
(2%) of a Competing Business which is a public company. As used herein, a
“Competing Business” is any business whose activities relate to the products or
services of the same or similar type as the products or services which are sold
(or, pursuant to an existing business plan, will be sold) to paying customers of
the Company or its subsidiaries or affiliates, and for which the Executive has
the responsibility to plan, develop, manage, market, or oversee, or had any such
responsibility within the Executive’s most recent twenty-four (24) months of
employment with the Company immediately prior to termination of employment with
the Company. Following termination of employment, the Executive may request in
writing an exception to the foregoing provision from the Company for prospective
employment, which exception will be granted if the Company, in its sole
discretion, determines that such prospective employment will not unduly or
materially compete with or otherwise interfere with the business of the Company.
The restrictions on competition and solicitation as set forth in this paragraph
shall not apply in the event that the Executive terminates employment pursuant
to Article 3.1(c) of this Agreement.

 

5



--------------------------------------------------------------------------------

In addition to the foregoing, the Executive agrees that, for a period of one
(1) year after the date of termination or cessation of the Executive’s
employment with the Company for any reason whatsoever, he will not, directly or
indirectly, intentionally entice, induce or solicit, or attempt to entice,
induce or solicit, any individual or entity having a current or prospective
business relationship with the Company, whether as a consultant, client,
customer or otherwise, to terminate or cease such relationship with the Company,
or to fail to enter into or renew such relationship with the Company.

The parties agree that the above restrictions on competition and solicitation
are completely severable and independent agreements supported by good and
valuable consideration and, as such, shall survive the termination of this
Agreement for whatever reason. The parties further agree that any invalidity or
unenforceability of any one or more of such restrictions on competition shall
not render invalid or unenforceable any remaining restrictions on competition.
Additionally, should a court of competent jurisdiction determine that the scope
of any provision of this Article 4.1 is too broad to be enforced as written, the
parties intend that the court reform the provision to such narrower scope as it
determines to be reasonable and enforceable. The Executive acknowledges and
agrees that the non-competition and non-solicitation provisions herein are
expressly assignable to any successor of the Company as set forth in Article
6(b).

4.2. Nonsolicitation of Employees. During the employment period and for a period
of one (1) year after the termination or cessation of his employment with the
Company for any reason whatsoever, the Executive shall not, on his own behalf or
on behalf of any other person, partnership, association, corporation, or entity:
(a) directly, indirectly, or through a third party hire or cause to be hired;
(b) directly, indirectly, or through a third party solicit; or (c) in any manner
attempt to influence or induce any employee of the Company or its subsidiaries
or affiliates to leave the employment of the Company or its subsidiaries or
affiliates, nor shall he use or disclose to any person, partnership,
association, corporation, or other entity any information obtained concerning
the names and addresses the Company’s employees. The Executive further agrees
and acknowledges that the Company has confidentiality and non-competition
agreements with certain of its employees, and he agrees that he will not
interfere with any such agreements. The parties agree that the above
restrictions on hiring and solicitation are completely severable and independent
agreements supported by good and valuable consideration and, as such, shall
survive the termination of this Agreement for whatever reason. The parties
further agree that any invalidity or unenforceability of any one or more of such
restrictions on hiring and solicitation shall not render invalid or
unenforceable any remaining restrictions on hiring and solicitation.
Additionally, should a court of competent jurisdiction determine that the scope
of any provision of this Article 4.2 is too broad to be enforced as written, the
parties intend that the court reform the provision to such narrower scope as it
determines to be reasonable and enforceable.

 

6



--------------------------------------------------------------------------------

4.3. Nondisclosure of Proprietary Information. During the term of this Agreement
and for a period of two (2) years thereafter, the Executive agrees: (a) to treat
all Proprietary Information in a secret and confidential manner, take all
reasonable steps to maintain such secrecy, and comply with all applicable
procedures established by the Company with respect to maintaining the secrecy
and confidentiality of Proprietary Information; (b) to use Proprietary
Information only as necessary and proper in the performance of the Executive’s
duties as an employee of the Company; and (c) except as necessary and proper in
the performance of the Executive’s duties as an employee of the Company, to not
directly or indirectly, without the written consent of the Company, reproduce,
copy, disseminate, publish, disclose, provide or otherwise make available to any
person, firm, corporation, agency or other entity, any Proprietary Information
except as necessary and proper in the performance of the Executive’s duties as
an employee of the Company. Under no circumstances shall the Executive use,
directly or indirectly, any such Proprietary Information for his personal gain
or profit.

4.4. Nondisparagement. During the employment period and at all times thereafter,
the Executive agrees to not disparage the Company or otherwise make comments
harmful to the Company’s reputation.

4.5. Ownership. The Executive agrees that all inventions, copyrightable
material, business and/or technical information, marketing plans, customer
lists, and trade secrets that arise out of the performance of this Agreement are
the property of the Company.

Article 5. Change in Control

5.1. Change in Control. This Article 5 shall not become effective, and the
Company shall have no obligation hereunder, unless the employment of the
Executive with the Company shall terminate for any of the reasons provided in
this Article 5 during a Potential Change in Control Protection Period or within
the period beginning on the date of a Change in Control and ending on the second
anniversary of that date.

 

5.2. Definition of Change in Control. A “Change in Control” means the occurrence
of any of the following events:

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), other than the Alion
Science and Technology Corporation Employee Ownership, Savings and Investment
Trust, is or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, directly or indirectly of thirty percent (30%) or more
of either (1) the then outstanding shares of common stock of the Company or
(2) the combined voting power of the then outstanding capital stock of the
Company, which voting power may be manifested through the entitlement to vote
generally in the election of directors, by contract through the right to convert
non-voting securities into voting securities or otherwise;

(b) such time as when individuals who on the Effective Date constituted the
Board of Directors of the Company (together with any new directors whose
election by such Board of Directors of the Company or whose nomination for
election by the shareholders of the Company was approved by a majority vote of
the directors of the Company) cease for any reason to constitute a majority of
the Board of Directors of the Company then in office;

 

7



--------------------------------------------------------------------------------

(c) the adoption of a plan relating to the liquidation or dissolution of the
Company; and

(d) the merger or consolidation of the Company with or into any other entity or
the merger of any other entity with or into the Company, or the sale of all or
substantially all the assets of the Company (determined on a consolidated basis)
to another person or entity other than (A) a transaction in which the survivor
or transferee is an entity controlled by the Alion Science and Technology
Corporation Employee Ownership, Savings and Investment Trust or (B) a
transaction following which (i) in the case of a merger or consolidation
transaction, holders of securities that represented 100% of the voting power of
the Company immediately prior to such transaction (or other securities into
which such securities are converted as part of such merger or consolidation
transaction) own directly or indirectly at least a majority of the voting power
of the Person surviving such merger or consolidation transaction immediately
after such transaction and in substantially the same proportion as before the
transaction and (ii) in the case of a sale of assets transaction, each
transferee assumes substantially all of the obligations of the Company and
becomes an affiliate of the Company.

5.3. Potential Change in Control Definitions.

(a) For purposes of this Agreement, the term “Potential Change in Control” means
the occurrence of the first to occur of any of the following: (i) The Company
enters into an agreement which, or the consummation of which, or the approval of
which by the Board or shareholders of the Company, would constitute a Change in
Control; or (ii) any other event occurs which is deemed to be a Potential Change
in Control by the Board and the Board adopts a resolution to the effect that a
Potential Change in Control has occurred.

(b) Subject to Article 5.3(c) below, the term “Potential Change in Control
Protection Period” means the period beginning on the date on which a Potential
Change in Control occurs and ending (i) with respect to a Potential Change in
Control described in Article 5.3(a)(i) above, upon the abandonment or
termination of the applicable agreement; or (ii) with respect to a Potential
Change in Control described in Article 5.3(a)(ii) above, upon the one year
anniversary of the occurrence of the Potential Change in Control or such earlier
date as may be determined by the Board.

(c) If a Change in Control occurs within the Potential Change in Control
Protection Period, the Potential Change in Control Protection Period shall
automatically terminate on the date of the Change in Control and the Change in
Control protections described herein shall simultaneously commence.

(d) In addition to the foregoing, any termination of the Executive at the
request of a third party in contemplation of a Change in Control or Potential
Change in Control shall be deemed to have occurred during a Potential Change in
Control Protection Period.

 

8



--------------------------------------------------------------------------------

5.4. Change in Control Severance Benefits. If, at any time during the Potential
Change in Control Protection Period or within the period beginning on the date
of a Change in Control and ending on the second anniversary of that date, the
Executive’s employment is terminated by the Company without Cause (as provided
in Article 3.3 or by the Executive for Good Reason (as defined below), then,
provided that the Executive timely signs a General Release and does not revoke
or violate such General Release as provided in Article 3.2, the Severance
Benefits shall be provided as set forth in Article 3.4. In addition to the
Severance Benefits, the Company shall also be obligated to provide to the
Executive outplacement services in an amount not to exceed twenty-five thousand
dollars ($25,000) with a firm selected by the Company and at the reasonable
expense of the Company; provided, however, that under no circumstances shall
such outplacement services be provided beyond December 31 of the second calendar
year following the calendar year in which the Executive’s termination of
employment occurred.

5.5. Definition of Good Reason. “Good Reason” shall mean, without the
Executive’s express prior written agreement, the occurrence of any one or more
of the following events during the Potential Change in Control Protection Period
or within two (2) years following a Change in Control:

(a) The assignment to the Executive by the Company of duties materially
inconsistent with, or the material reduction of the powers and functions
associated with, the Executive’s position, duties, responsibilities, and status
with the Company;

(b) A reduction of five percent (5%) or more by the Company in the Executive’s
Base Salary, or a material reduction in aggregate target bonus and other
performance compensation opportunity, or the failure of the Company to pay any
compensation to the Executive when due and payable;

(c) The Company requiring the Executive to be based at a location more than
twenty (20) miles from the Company’s current principal executive offices or the
location where the Executive is based, requiring the Executive to relocate or
resulting in a materially longer commute to the Executive;

(d) Any material breach by the Company of any provision of this Agreement; or

(e) Any failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company effected in accordance with the provisions of
Article 6(b).

The Executive must provide the Company with written notice of intent to
terminate and request for cure within ninety (90) days after the occurrence of
the Good Reason event, which notice shall provide the Company with a reasonable
opportunity (not less than thirty (30) days) to cure the event. If the Company
cures the Good Reason event within the time provided, the Executive’s notice of
intent to terminate shall automatically be withdrawn and of no effect.

 

9



--------------------------------------------------------------------------------

Article 6. Miscellaneous

(a) Any notices required by this Agreement shall: (i) be delivered by messenger
or made in writing and mailed by certified mail, return receipt requested, or by
Federal Express or similar overnight delivery service, with adequate postage
prepaid; (ii) be deemed given when so delivered or mailed; and (iii) in the case
of the Company, be delivered or mailed to its office at 1750 Tysons Boulevard,
Suite 1300, McLean, Virginia 22102-4213, Attn: Corporate Director of Human
Resources, or in the case of the Executive, be mailed to the last home address
that the Executive has given to the Company.

(b) The obligations and duties of the Executive under this Agreement are
personal and not assignable by the Executive. This Agreement may and shall be
assigned or transferred to, and shall be binding upon and shall inure to the
benefit of, any successor of the Company, and any such successor shall be deemed
substituted for all purposes of the “Company” under the terms of this Agreement
(other than for the purpose of determining whether a Change in Control has
occurred or may potentially occur). If any term or provision of this Agreement
is held to be illegal or invalid, such illegality or invalidity shall not affect
the remaining terms or provisions hereof, and each such remaining term and
provision of this Agreement shall be enforced to the fullest extent permitted by
law.

(c) Any controversy or claim arising out of or relating to this Agreement, or
the breach thereof, shall be settled by arbitration administered by the American
Arbitration Association in accordance with its Commercial Arbitration Rules, and
judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof. Any such arbitration proceeding shall take place in
Fairfax County, Virginia. The arbitrator will have the authority to award the
same remedies, damages, and costs that a court could award.

(d) This Agreement may be altered, amended or modified only by written agreement
signed by both the Executive and the Company. No oral modification of this
Agreement, or of any part of this Agreement including this paragraph, shall have
any force or effect. No waiver by either of such parties of their rights under
this Agreement shall be deemed to constitute a waiver with respect to any
subsequent occurrences or transactions hereunder unless such waiver specifically
states that it is to be construed as a continuing waiver.

(e) This Agreement contains the entire understanding between the parties and
supersedes any prior written or oral agreement(s) between the Company and the
Executive relating to the Executive’s employment with the Company, with the
exception of Long-Term Incentive Plan Award Agreements between the Company and
the Executive, which shall be governed by their terms. This Agreement shall not
be modified or waived except by written instrument signed by the parties. The
Executive’s interests, if any, in the Company’s Employee Ownership, Savings and
Investment Plan (the “ESOP”) shall be governed by the terms of the ESOP.

(f) To the extent not preempted by federal law, the provisions of this Agreement
shall be construed and enforced in accordance with the laws of the Commonwealth
of Virginia without reference to conflict of laws.

(signature page follows)

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the Effective Date.

 

EXECUTIVE: By:   /s/ Thomas E. McCabe   Thomas E. McCabe

 

ALION SCIENCE AND TECHNOLOGY CORPORATION: By   /s/ Bahman Atefi   Dr. Bahman
Atefi

 

11